Citation Nr: 1528998	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The June 2012 rating decision reopened the claim for service connection for a back disability and denied the claim for service connection for a back disability.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through April 2013, which have been considered by the RO in the November 2013 statement of the case.


FINDINGS OF FACT

1.  In a final September 2006 rating decision, the RO denied service connection for a back disability.  

2.  The evidence received since the September 2006 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.  


3.  The evidence does not demonstrate that the Veteran's currently diagnosed thoracic and lumbar spine osteoarthritis had its onset during service, or is otherwise etiologically related to service; nor may it be presumed to have been incurred or aggravated by such service. 


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in an October 2011 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in June 2012.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  In September 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the September 2006 rating decision.  Therefore, the September 2006 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).

In the September 2006 rating decision, the RO found that the Veteran did not have a current diagnosis for a back disability.  

Since the Veteran's last prior final denial in September 2006, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  In a June 2012 VA examination, the Veteran was diagnosed with thoracic and lumbar spine osteoarthritis.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The June 2012 VA examination will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a back disability is reopened.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that his current back disability developed during his active duty service.  Specifically, the Veteran asserts that while working as an aviation mechanic during service, he injured his back while changing the hydraulic lift on an aircraft.  He explained that his duties as an aviation mechanic involved lifting heavy objects during maintenance cycles of the aircraft and constant bending at the waist.  He did not seek treatment for any back injury during service.  Noting that he had been diagnosed with scoliosis of his thoracolumbar spine upon separation, the Veteran argued that his current back disability was a direct result of his military service.  See March 2006, July 2012, and November 2013 statements.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as an Aviation Mechanic Hydraulics.  

Upon enlistment in July 1962, the Veteran had a normal spine examination.  At his separation examination in August 1966, the examiner noted that the Veteran had minimal scoliosis, compensated, of the thoracolumbar spine, not considered disabling.  There was no x-ray in the record documenting this diagnosis.  The Veteran's service treatment records do not include any back complaints, treatment, or other diagnosis.  

The Veteran's earliest documented post-service treatment record for his back was in January 2002.  The Veteran sought care and treatment for middle back pain.  No known injury was noted.  The impression was acute low back pain.  Degenerative joint disease was indicated, but x-ray was negative.  See January 2002 private treatment record.



An October 2003 VA treatment record reflects that the Veteran complained of arthritis in his back.  

A March 2006 VA treatment record documents that the Veteran reported that his Navy discharge physical found an abnormality in his lower back.  He said that he began having back pain about four years ago.  Following an objective evaluation, including x-rays of the lumbar spine, which showed some extensive arthritic changes in the upper lumbar spine, the VA treating physician diagnosed the Veteran with back pain.  

A January 2007 VA treatment record reflects that the Veteran complained of frequent lower back pain since November after he stepped in a hole while hunting and strained his back.  The pain had gradually improved.  The VA treating physician diagnosed the Veteran with chronic back pain.  

At a June 2012 VA examination, the Veteran reported his claimed in-service back injury and that he currently has daily, chronic back pain.  Upon an objective evaluation, including a review of the March 2006 x-ray, the VA examiner diagnosed the Veteran with thoracic and lumbar spine osteoarthritis.  Concluding that the Veteran's current thoracic and lumbar spine osteoarthritis was not related to his active duty service, the VA examiner relied on the lack of any complaints of back pain or injury during service and the negative findings for scoliosis on the Veteran's March 2006 x-rays, despite the notation made at the Veteran's separation examination.  The VA examiner opined that the Veteran's current thoracic and lumbar spine osteoarthritis was attributable to the Veteran's 40 years of strenuous work in construction and the normal aging process.  

Based on a careful review of all of the evidence, the Board finds that the evidence does not demonstrate that the Veteran's current diagnosis of thoracic and lumbar spine osteoarthritis is etiologically related to his active duty service.  Upon his discharge, the Veteran was found to have minimal scoliosis of the thoracolumbar spine, not considered disabling.  No evidence of scoliosis was found in his March 2006 x-ray.  However, the March 2006 x-ray did document the earliest record of arthritis, almost 40 years after his discharge.  Although the Veteran contends that his current back disability is related to his military service, the Veteran's post- service treatment records do not document that he continued to have back pain following service.  Rather, the Veteran had one complaint of back pain in 2002, which was diagnosed as acute low back pain.  Moreover, in March 2006, the Veteran said that he began having back pain only four years earlier.  Therefore, the Board finds that the evidence does not show that the Veteran's current osteoarthritis manifested within one year of his discharge; nor does it show that his back pain symptoms were continuous following service.  

Finally, the Board finds that the June 2012 VA opinion is the most probative evidence of record as to the etiology of the Veteran's current thoracic and lumbar spine osteoarthritis.  The VA examiner took into account the Veteran's lay statements regarding his reported back injury during service and his in-service scoliosis diagnosis.  However, the VA examiner found that the Veteran's current osteoarthritis was attributable to his many years working in construction and natural aging rather than his active duty service.  

The Veteran is competent to report his symptoms of back pain and his in-service injury.  However, he contends that his currently diagnosed osteoarthritis must be related to his in-service diagnosis of scoliosis.  As the evidence does not show that the Veteran has the medical knowledge or training to provide such an opinion, the Veteran's statements are not deemed competent.  That determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377.  

In sum, the Veteran is not entitled to service connection for a back disability on either a direct or presumptive basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.



ORDER

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for a back disability is granted.  

Entitlement to service connection for a back disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


